OFFICE      OF THE    ATTORNEY           QENERAL               OF l-E=
                                     AUSTIN




Honorable   Wallace Soott
Seourltle~   Conulllsslonar
Secretary   of State*e    Office
Austin,   Taxer


Dear   sir:




                                                                 lers*      Lioenae     Act?


                                                                 requ,mting          en opia-
                                                                 ea    18   herein     otetaa
har been reoe

                                                 tar     ea      r0110ws;


                                               this  office requested
                                               ment as to whether
                                                 Hanaook hwxil  =a


                             n No,. o-19e5,            rtetea:

                            prorlfalons   or the above man-
                          t a0 not apply to, ana the
                         eal F$statc Dealer” and “Reel
              Estate    Saleman=      as above aetinea by
              the statute,      a0    not     inelude         any      person
              or   co5pwly    who,a8 owner or lessor,
              perfonrj. any of the act8 eet out in Seo-
              tion  2,  Subdivision   {a) with reference
Honorable   Wall800    SOott,   Page   2



            to property    owned or leaoed by them,
            or to the regular      elz;loyees    thereof
            with r+ierenoe     to the property owned
            or leaoed   by such person or coqmy
            where such acts am performd             in the
            regular   course   of, or as imident         to,
            the manage;;ent of such property           and
            the investment     therein,     unless   such
            perecn or ooclpany is engaged in the
            bual>.ess of buyfng,      selling,     exchang-
            ing, leasing,    or rent.lng ar r,ropTrty
            and holding    hlmaelt    or itself     out as
            a full   or pert-tLne     deal.er in ma1
            estate.    Ws believe     ?hat the buying,
            selllrg,   exchanging,      leasing,    or xent-
            lng or property     obtained      under fore-
            olosure   proceedings     by the oo.r,paniea
            above named or Like oompanles would be
            acts performed     In the regular       course
            of, or as lnoident      to, the managePrent
            or suoh property      anb the lnvestaient
            therein.

                     ~Therefore , you are respectfully
               advised that it in the oplnlon     of thie
               department   that the John Eancocrk Eutucll
               Insurance  aoqany   and the Jerferron
               Standard Life,   Health and AaoiCent     In-
               surance Coffipany and like oo&panles     when
               engaged in the above luentlxed     acts would
               not be subject   to the Real Zstate     Deal-
               ers Lioense Aat.*

            “This depertmnt          would now appreolete     your
      opinion as to whether          or not the execlptlon    fn sub-
      dfvistsn     (a) of Saatlon      2 with referenoe     to prop-
      erty owned or leased          by thes or to the regular       effi-
      plcyees   thereof     with reference      to property   owned
      or leased     by such pemoc or ompany where such
      aots are prformd           in the regular    oourse   oi or aa
      pertaining      to the management of such property          and
      investment      therein    extend3 to the negotiation        of
      loans by suah company.           You  state  in  your  opinion
      aa Quoted abeve that suoh oonpaniea would not be
      subject    to the Act when en&aged in buying,           eell-
      ing,   exchaiiglng,     leaalng   or renting    of property
      ot~:mined under Ioraoloaura          prooeedln~:s by such oom-
      Qany .
Honorable    Wallace   Soott,   Page 3



           %ueh ooliipanias in ad&ition    to the act:vi
      ties referred  to in your opinion quoted above
      are also engage6 in the solicltatlon     of loans,
      the mney lent being lltoney of such cozr+aoies.

             "he   would,
                      therefore,   appreolate  your aa-
      vice   now BY to
                     whether by negotlatisn    of loans
      of their own eoney,  they become subjeot   to the
      Real E&ate Dealers'   Lioenne Act?"
          The applicable      portlohs    OS Howe Bill      No. 17,
aa passed by the Forty-sixth       Legislature,     aol;z~only known
and cited as "The Real.Estate       Dealers'    License    Act" are
quoted In our opinion    No. O-1925.       Vie are enclosing     a copy
of this opinion and will      not quote the applicable         portions
thereor above referred    to.

             Gpinion No. O-1925,        su~ra,  holde ~that the buying,
aelllng,    exchanging,    leaslhg,    or renting    of property  ob-
tained under foreolosure         prooeedlhgs    by the companies above
named or like     oor;panles would be aots performed in the regn-
lar course,    or a6 inoiaent       to, the management of suoh prop-
erty and the investment        therein    and that the John Henoook
Mutual   Insurance    Company and the Jelferson        Standard Life,
Health and AcOibnt       Insurance      Company and like    companies
when engaged in the above mentioned eats would not be aub-
jeot to the Real Estate        Dealers1    License   Aot.

           IF. the request we now have uoder oonslderation,
we have a question   alfferent   fro&i the question presented
in the original   inquiry   in Opinion ?;o. O-1925 and one that
was not passed upon in that opinion.

           Subtilvlsisn   (a) of    Section   2 of   House Rlll No. 17,
as passed by the Forty-sixth        Legislature,     aupra, among other
things  spaoifioully    provides    that:

             "The tern *Zeal Estate       Dealer'   shall  ln-
      elude every person or ooppany, other than a
      salesz.an,   and licensed    and registered     attor-
      nws.    who for another or others for oortipensa-
      tion or other vai%able        consideration,     . . .
      negotiates,    or offera, or attempts,        or agrees
      to negotiate    a loan,    secured or to be scoured
      by rrortgage or other ineubrance           u9on the
      trszafer    of raslestate:       . . ."
Ronorable   Wallace      Scott,      Page 4



            It will    be noted under the above quoted pro-
Vision   of Aoxse Bill    1~0. 17, Acts of the Forty-sixth        Legls-
lature,   supra, that the term "Real Estate Dealer"           inoludes
every person or oompsny, other than a salesman,            and licensed
and registered    attorneys,    who for another or others       for com-
pensation   or other valuable      OOnSiderati~m,   negotiates,      or
offers,   or attempts,    or agrees to negotiate      a loan,    secured
or to be seaured by mortgage or other inoumbranoe upon the
real estate    are lnoluded within the definition         of the term
"Real Estnte    Dealer".     We are of the opinion that sub -division
 (a) of Section   2 of House Bill      No. 17, supra,   olearly    doe8
not by its terms Inolude       a person or company who negotiates
loans of their    own money.

            Therefore,       your,    question   is   respectfully         answered
In the   negative.

            Trusting      that    the   foregoing     fully     answers     your in-
quiry,   we are

                                                        Yours    very     truly

                                                 ATTORREYGENERAL OF TEXAS

                                                 ByeoA
                                                                 Ardell     Wllllame
                                                                           Assistant




                          APPROVEDJUN 7,         1940
                       Ul3---+/

                          ATTORNEYGENERALOr' TEXAS




                                                                                       COMMITTEE